Per curiam.
The State Bar of Georgia filed a formal complaint against C. Lawrence Thompson alleging violations of Standards 4, 30, 45 (b), 61, 63, and 65 (A) of State Bar Rule 4-102. The allegations arose out of an irrevocable trust that Thompson established on behalf of a client’s husband who had been institutionalized after suffering a brain stem injury. In 1979, Thompson was consulted by the client concerning a possible divorce and the effect of a divorce on certain of her husband’s disability benefits. Thompson advised the client, who was the legal guardian of her husband’s person and property, to execute an irrevocable trust agreement assigning all of her authority, rights, and interest in her husband’s property to the trust and naming Thompson as trustee.
Thompson established the trust, naming the client as beneficiary in the event of her husband’s death. By the terms of the trust, Thompson was, among other things, required to file an accounting annually with the appropriate probate court. When the client’s former husband died in 1990, it became clear that: although in excess of $200,000 should have been received during the term of the trust, very little of that money remained; no accountings had ever been filed with the probate court; no returns had been filed with the Internal Revenue Service on behalf of the client’s former husband or the trust; some of the trust’s funds had gone directly into the operating account of Thompson’s law firm and others had gone into Thompson’s personal investments.
Thompson now petitions this court for acceptance of the voluntary surrender of his license to practice law in Georgia. The State Bar of Georgia has informed the court that they have no objection to the petition and in view of the recommendations of the special master and of the review panel of the State Disciplinary Board that the surrender of his license be accepted, it is hereby ordered that Thompson’s application for surrender is granted. Thompson is instructed to notify his clients of the surrender of his license to practice law and to take all necessary action to protect the interests of his clients as is required by State Bar Rule 4-219.
*244Decided May 3, 1993
Reconsideration denied June 25, 1993.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Because voluntary surrender of a license is tantamount to disbarment, Thompson will have to comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition before reinstatement will be considered.

All the Justices concur.